UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 1, 2007 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 000-52380 MISCOR GROUP, LTD. (Exact name of registrant as specified in its charter) Indiana 20-0995245 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1125 South Walnut Street South Bend, Indiana 46619 (Address of principal executive offices/zip code) Registrant’s telephone number, including area code: (574) 234-8131 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 13, 2007, there were 188,345,754 shares outstanding of the issuer’s Common Stock, without par value. MISCOR GROUP, LTD. INDEX TO FORM 10-Q Item Number Page Number PART I - FINANCIAL INFORMATION 1. Financial Statements: Condensed Consolidated Balance Sheets July 1, 2007 (Unaudited) and December31, 2006 1 Condensed Consolidated Statements of Operations (Unaudited) Three and Six Months ended July 1, 2007 and July 2, 2006 2 Condensed Consolidated Statements of Cash Flow (Unaudited) Six Months ended July 1, 2007 and July 2, 2006 3 Notes to Condensed Consolidated Financial Statements 4 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 3. Quantitative and Qualitative Disclosures about Market Risk 23 4. Controls and Procedures 23 PART II - OTHER INFORMATION 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 4. Submission of Matters to a Vote of Security Holders 24 6. Exhibits 25 Signatures 26 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MISCOR GROUP, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share and per share data) ASSETS July 1, 2007 December 31, 2006 (Unaudited) CURRENT ASSETS Cash $ 1,253 $ 297 Accounts receivable, net of allowance for doubtful accounts of $483 and $428, respectively 11,447 13,275 Inventories, net 8,874 7,640 Prepaid expenses and other current assets 951 1,226 Total current assets 22,525 22,438 PROPERTY AND EQUIPMENT, net 6,041 6,320 OTHER ASSETS Deposits 94 90 Debt issue costs, net 249 2,017 Other intangibles, net 2 2 Total other assets 345 2,109 Total Assets $ 28,911 $ 30,867 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Revolving credit line, net of discount of $-0- and $438, respectively $ 500 $ 6,500 Current portion of long-term debt, net of discount of $92 and $-0-, respectively 2,919 2,081 Accounts payable 5,096 7,237 Accrued expenses and other current liabilities 2,606 2,532 Total current liabilities 11,121 18,350 LONG TERM LIABILITIES Long-term debt, net of discount of $-0- and $229, respectively 19 5,824 Long-term debt, Stockholder 3,000 3,000 Total long-term liabilities 3,019 8,824 Total liabilities 14,140 27,174 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, no par value; 20,000,000 shares authorized; no shares issued and outstanding - - Common stock, no par value; 300,000,000 shares authorized; 187,452,532 and 117,285,272 shares issued and outstanding, respectively 21,882 8,459 Additional paid in capital 8,998 8,961 Deferred compensation (53 ) (47 ) Accumulated deficit (16,056 ) (13,680 ) Total Stockholders' equity 14,771 3,693 Total Liabilities and Stockholders' Equity $ 28,911 $ 30,867 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 MISCOR GROUP, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except share and per share data) For the For the For the For the 3 months ended 3 months ended 6 months ended 6 months ended July 1, July 2, July 1, July 2, 2007 2006 2007 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUES Product sales $ 5,797 $ 4,771 $ 11,023 $ 9,931 Service revenue 10,967 9,715 21,887 17,806 Total revenues 16,764 14,486 32,910 27,737 COST OF REVENUES Product sales 4,039 3,728 8,077 7,581 Service revenue 9,813 7,912 19,074 14,817 Total cost of revenues 13,852 11,640 27,151 22,398 Gross Profit 2,912 2,846 5,759 5,339 Selling, general and administrative expenses 2,449 2,370 5,120 4,683 Operating income 463 476 639 656 Other expense Loss on warrant liability - 826 - 826 Loss on debt extinguishment - - 2,300 - Interest expense 250 772 715 1,738 250 1,598 3,015 2,564 NET INCOME (LOSS) $ 213 $ (1,122 ) $ (2,376 ) $ (1,908 ) Basic and diluted earnings (loss) per share $ - $ (0.01 ) $ (0.01 ) $ (0.02 ) Weighted average shares outstanding: Basic 187,409,861 105,557,679 179,044,856 105,367,295 Diluted 229,756,606 105,557,679 179,044,856 105,367,295 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 MISCOR GROUP, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands, except share and per share data) For the 6 months ended July 1, July 2, 2007 2006 (Unaudited) (Unaudited) OPERATING ACTIVITIES Net cash provided (utilized) by operating activities $ (805 ) $ 790 INVESTING ACTIVITIES Acquisition of business assets - (2,987 ) Acquisition of property and equipment (188 ) (198 ) Proceeds from disposal of property and equipment 2 11 Net cash utilized by investing activities (186 ) (3,174 ) FINANCING ACTIVITIES Payments on capital lease obligations (19 ) (7 ) Short term borrowings, net (6,438 ) 1,743 Borrowings (repayments) of long-term debt (4,040 ) 1,690 Proceeds from the issuance of shares and exercise of warrants 12,519 1 Debt issuance costs - (6 ) Payment of stock issuance costs (75 ) - Net cash provided by financing activities 1,947 3,421 INCREASE (DECREASE) IN CASH 956 1,037 Cash, beginning of year 297 23 Cash, end of period $ 1,253 $ 1,060 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ 169 $ 460 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 MISCOR GROUP, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE AND SIX MONTHS IN THE PERIOD ENDED JULY 1, 2007 NOTE A - BASIS OF PRESENTATION The unaudited interim consolidated financial statements of MISCOR Group, Ltd. (the “Company”) as of and for the three and six months ended July 1, 2007 and July 2, 2006, have been prepared in accordance with generally accepted accounting principles for interim information and the rules and regulations of the Securities and Exchange Commission for interim financial information. Accordingly, they do not contain all of the information and footnotes required by generally accepted accounting principles for complete financial statements. However, in the opinion of the Company’s management, all adjustments, consisting of normal, recurring adjustments, considered necessary for a fair statement have been included. The results for the three and six months ended July 1, 2007 are not necessarily indicative of the results to be expected for the year ending December 31, 2007. Certain amounts from the prior year financial statements have been reclassified to conform to the current year presentation.Costs of $194 and $412, respectively, for the three and six months ended July 2, 2006 were reclassified from selling, general and administrative expenses to cost of revenues – service.This reclassification had no effect on net loss or stockholders’ equity. NOTE B - RECENT ACCOUNTING PRONOUNCEMENTS FSP EITF 00-19-2 In December 2006, the Financial Accounting Standards Board (“FASB”) issued Staff Position EITF 00-19-2, Accounting for Registration Payment Arrangements (“FSP EITF 00-19-2”). FSP EITF 00-19-2 specifies that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, should be separately recognized and measured in accordance with FASB Statement No. 5, Accounting for Contingencies. FSP EITF 00-19-2 further clarifies that a financial instrument subject to a registration payment arrangement should be accounted for in accordance with applicable generally accepted accounting principles without regard to the contingent obligation to transfer consideration pursuant to the registration payment arrangement.The Company elected to early adopt FSP EITF 00-19-2 effective December 31, 2006 (see Note F). SFAS 157 and SFAS 159 In September 2006, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 157, Fair Value Measurements (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. In February 2007, the FASB issued SFAS 159, The Fair Value Option for Financial Assets and Financial Liabilities—including an amendment of FASB Statement No. 115(“SFAS 159”).SFAS 159 permits entities to choose to measure many financial instruments and certain other assets at fair value and to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.SFAS 157 and SFAS 159 are effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. The Company is currently evaluating the impact that SFAS 157 and SFAS 159 will have on its consolidated financial statements. 4 FIN 48 In June 2006, the FASB issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109 (“FIN 48”). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes. FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006. The Company adopted this interpretation effective January 1, 2007. Adoption of this interpretation did not have a material impact on the Company’s consolidated financial position, results of operations or cash flows. SFAS 155 In February 2006, the FASB issued SFAS No. 155, Accounting for Certain Hybrid Financial Instruments — an Amendment of FASB Statements No. 133 and 140 (“SFAS 155”). SFAS 155 allows financial instruments that contain an embedded derivative and that otherwise would require bifurcation to be accounted for as a whole on a fair value basis, at the holder’s election. SFAS 155 also clarifies and amends certain other provisions of SFAS No. 133 and SFAS No. 140. This statement is effective for all financial instruments acquired or issued in fiscal years beginning after September 15, 2006. Adoption of this standard by the Company on January 1, 2007 did not have a material impact on the Company’s consolidated financial position, results of operations or cash flows. NOTE C - EARNINGS PER SHARE The Company accounts for earnings/loss per common share under the provisions of SFAS No. 128, Earnings Per Share, which requires a dual presentation of basic and diluted earnings/loss per common share. Basic earnings/loss per common share excludes dilution and is computed by dividing income available to common stockholders by the weighted average number of common shares outstanding for the year. Diluted loss per common share is computed assuming the conversion of common stock equivalents, when dilutive. Components of basic and diluted earnings (loss) per share were as follows: Three Months Ended Six Months Ended July 1, July 2, July 1, July 2, 2007 2006 2007 2006 Net income (loss) available for common stockholders used in basic earnings (loss) per share (A) $ 213 $ (1,122 ) $ (2,376 ) $ (1,908 ) Interest on convertible debt 242 - - - Net income (loss) available for common stockholders after assumed conversion of diluted securities (B) $ 455 $ (1,122 ) $ (2,376 ) $ (1,908 ) Weighted average outstanding shares of common stock (C) 187,409,861 105,557,679 179,044,856 105,367,295 Dilutive effect ofstock options and warrants 3,594,719 - - - Dilutive effect of convertible debt 38,752,026 - - - Weighted average outstanding shares of common stock and common stock equivalents (D) 229,756,606 105,557,679 179,044,856 105,367,295 Earnings (loss) per share: Basic (A/C) $ - $ (0.01 ) $ (0.01 ) $ (0.02 ) Diluted (B/D) $ - $ (0.01 ) $ (0.01 ) $ (0.02 ) For the six months ended July 1, 2007, the Company’s common stock equivalents, consisting of warrants to purchase 9,309,556 shares of common stock, subordinated debt convertible into 38,752,026 common shares, and options to purchase 1,530,000 shares of common stock issued to employees under the 2005 Stock Option Plan, were not included in computing diluted loss per share because their effects were anti-dilutive. For the three and six months ended July 2, 2006, the Company’s common stock equivalents, consisting of warrants to purchase 20,614,213 shares of common stock, senior and subordinated debt convertible into 75,871,702 common shares, and options to purchase 500,000 shares of common stock issued to employees under the 2005 Stock Option Plan, were not included in computing diluted loss per share because their effects were anti-dilutive. Basic and diluted loss per share were the same for the six months ended July 1, 2007 and the three and six months ended July 2, 2006, respectively, as there were no potentially dilutive securities outstanding. 5 NOTE D – INVENTORY Inventory consists of the following: July 1, December 31, 2007 2006 Raw materials $ 2,981 $ 2,861 Work-in-process 3,632 2,761 Finished goods 2,663 2,330 9,276 7,952 Less: allowance for slow moving and obsolete inventories (402 ) (312 ) $ 8,874 $ 7,640 NOTE E - DEBT Long-term debt Long-term debt consists of the following: July 1, December 31, 2007 2006 Note payable to its Stockholder, due December 2008, plus interest at prime rate less 1% (7.25% at July 1, 2007 and December 31, 2006, respectively) secured by a subordinated interest in substantially all assets owned by the Company $ 3,000 $ 3,000 Long-term debt, debentures (net of discount of $92 and $229 at July 1, 2007 and December 31, 2006, respectively) (see note below) 2,888 3,796 Note payable to former employee in annual principal payments of $10,unsecured and without interest, due March 7, 2008 10 20 Revolving note payable in August 2008 (net of discount of $438 at December 31, 2006) with interest payable monthly at 1% over the Wall Street Journal prime rate (9.25%at December 31, 2006) secured by substantially all assets owned by the Company paid off in January 2007 - 5,759 Term note payable in monthly principal payments of $100 plus interest at 1% over the Wall Street Journal prime rate (9.25% at December 31, 2006) secured by substantially all assets owned by the Company paid off in January 2007 - 2,000 Revolving note payable in May 2009with interest payable monthly at 1.5% over the Wall Street Journal prime rate (9.75%at December 31, 2006) secured by substantially all assets owned by the Company paid off in January 2007 - 741 Term note payable in monthly principal payments of $70 plus interest at 1% over the Wall Street Journal prime rate (9.25% at December 31, 2006) secured by substantially all assets owned by the Company paid off in January 2007 - 2,030 Capital lease obligations 40 59 5,938 17,405 Less: current portion 2,919 8,581 $ 3,019 $ 8,824 6 NOTE E - DEBT (CONTINUED) Long-term debt, debentures In January 2005, the Company commenced a private offering (the “Debenture Offering”) of a maximum of $4,025 principal amount of subordinated secured convertible debentures. The Company issued the maximum $4,025 principal amount of debentures as of May 5, 2005. The debentures, which are payable on February 28, 2008, bear interest at the rate of 6% per year, payable upon conversion or at redemption or maturity. Investors will receive interest in cash only if they elect not to convert their debentures. Each holder has the option any time prior to the redemption date to convert principal and accrued interest under the debentures into the number of shares of the Company’s common stock determined by dividing the principal amount by a fixed conversion price of $0.3404926. The debentures are secured by a second lien on substantially all of the Company’s assets, which is subordinate to the lien of the Company’s senior secured lender. The Company reserved 11,821,108 shares of common stock for issuance upon conversion of the debentures. During the three months ended July 1, 2007, no debentures were converted into shares of common stock.During the six months ended July 1, 2007, certain debenture holders converted $1,045 of the aggregate principal amount of the debentures into 3,069,079 shares of common stock. If the number of the Company’s outstanding shares of common stock is increased because of a stock split or stock dividend, the conversion price will be proportionately reduced, and if the number is decreased because of a stock combination, the conversion price will be proportionately increased, except that any adjustment to the conversion price of less than $0.0001 is not required to be made. Upon written notice, the Company may redeem any or all of the outstanding debentures prior to the maturity date at a redemption price, payable in cash, equal to 100% of the principal amount redeemed, plus accrued and unpaid interest through the redemption date. Any notice to redeem must be given to all holders no less than 30 days or more than 45 days prior to the date for redemption set forth in the notice. The loan agreements with the senior secured lender restrict the Company’s ability to exercise this redemption right. Each purchaser of debentures received common stock purchase warrants for no additional consideration. Each warrant entitled its holder to purchase one share of common stock for a five year period at an exercise price of $0.001 per share. The Company has allocated warrants to purchase 4,255,601 shares of common stock among all purchasers of the debentures. The Company used the Black-Scholes valuation model in estimating the fair value of the common stock purchase warrants. The following assumptions were used for such estimates: no dividend yield, no expected volatility, risk-free interest rate of 3.3% and an expected life of the common stock purchase warrants of one year. The estimated fair value of these warrants is $836. This debt discount is amortized to interest expense over the term of the debentures. Interest expense was $38 and $50 for the three months ended, and $87 and $157 for the six months ended July 1, 2007 and July 2, 2006, respectively. In addition, for the six months ended July 1, 2007, $50 in debt discount was written off against common stock in conjunction with the conversion of $1,045 of the aggregate principal amount of the debentures. Net debt issue discount at July 1, 2007 related to this instrument was $92. As of July 1, 2007, warrants to purchase 3,948,986 shares had been exercised. The Company issued to its placement agent in the Debenture Offering, as compensation for its services, ten-year warrants to purchase 6,182,992 shares of the Company’s common stock at an exercise price of $0.001 per share. The Company used the Black-Scholes valuation model in estimating the fair value of common stock purchase warrants. The following assumptions were used for such estimates: no dividend yield, no expected volatility, risk-free interest rate of 3.3% and an expected life of the common stock purchase warrants of one year. The estimated fair value of the warrants issued to the placement agent was $1,546. As of July 1, 2007, warrants to purchase 6,157,992 shares had been exercised. 7 NOTE E - DEBT (CONTINUED) The Company also paid the placement agent a fee of 10% of the amount raised in the offerings, or $403. In addition, the Company issued to its securities counsel in the Debenture Offering, as compensation for its services, 50,000 shares of the Company’s common stock, the fair value of which was $12. The summation of these debt issue costs was $2,095. Interest expense was $105 and $135 for the three months ended, and $236 and $425 for the six months ended July 1, 2007 and July 2, 2006, respectively.In addition, $137 in debt issue costs was written off against common stock in conjunction with the conversion of $1,045 of the aggregate principal amount of the debentures in the six months ended July 1, 2007. Net debt issue cost at July 1, 2007 related to these instruments was $249. Senior Debt Financing On January 18, 2007, the Company paid off all senior debt financing, accrued interest and prepayment penalties of $9,921, $42, and $517, respectively, upon the issuance of 62,500,000 shares of its common stock at a price of $0.20 per share. The remaining proceeds of $2,020 were used to pay for related legal costs, for general working capital purposes and to reduce accounts payable. The Company recorded a loss on the extinguishment of debt of $2,300. On March 9, 2007, the Company obtained financing from MFB Financial in the form of a $5 million revolving credit facility, secured by accounts receivable. Borrowings under the note will be used for capital expenditures and working capital purposes. Interest is payable monthly at ½% over prime, as published in the Wall Street Journal. The facility contains annual financial covenants, including minimum tangible net worth, current ratio and debt coverage ratio, and maximum debt to equity ratio. An event of default under the facility will occur if, among other things, the Company fails to make a required payment on time or when due, fails to keep the secured property insured, defaults under any other agreements with MFB Financial, is involved in any legal proceeding by a creditor for the collection of debt, becomes insolvent, or makes any misrepresentation in financial information provided to MFB Financial, or the Company does or fails to do something that causes MFB Financial to believe that it will have difficulty collecting the debt. At July 1, 2007, there was $500 outstanding under the revolving credit agreement. Interest expense was $8 for the three and six months ended July 1, 2007. Aggregate maturities of long-term debt for the periods subsequent to July 1, 2007 on a calendar year basis are as follows: Year ending December 31, 2007 $ 23 2008 6,004 2009 3 Following is a summary of interest expense for the three and six months ended July 1, 2007 and July 2, 2006: Three months ended Six months ended July 1, 2007 July 2, 2006 July 1, 2007 July 2, 2006 Interest expense on principal $ 107 $ 312 $ 342 $ 607 Amortization of debt issue costs 105 327 277 809 Amortization of debt discount -debentures and revolving notes payable 38 133 96 322 Total interest expense $ 250 $ 772 $ 715 $ 1,738 8 NOTE F - STOCKHOLDERS’ EQUITY Common Stock Issuance On January 18, 2007, the Company sold 50,000,000 shares of common stock to Tontine Capital Partners, L.P. (“TCP”) and 12,500,000 shares of common stock to Tontine Capital Overseas Master Fund, L.P. (“TCOMF,” and collectively with TCP referred to herein as “Tontine”) for $0.20 per share or $12,500. Proceeds were used to cover related legal fees of approximately $75 and to retire all of the outstanding senior debt due to Laurus as of that date in the amount of approximately $10,000, including interest, plus approximately $500 in prepayment penalties. The Company used the balance of the proceeds for working capital and to reduce past due accounts payable. The Company did not register the issuance of the shares of common stock to Tontine with the SEC under the Securities Act of 1933, as amended (the “Securities Act”), in reliance on exemptions from the registration requirements of the Securities Act. The Company and Tontine entered into a registration rights agreement, dated January 18, 2007, pursuant to which the Company agreed to register for resale the shares issued to Tontine. The Company filed a registration statement on Form S-1 with the Securities and Exchange Commission (“SEC”) on July 13, 2007, covering the shares issued to Tontine.This registration statement has not yet been declared effective by the SEC. Under the registration rights agreement, the Company agreed to use its reasonable best efforts to cause the registration statement to be declared effective under the Securities Act on or before January 18, 2008 and to keep the registration statement continuously effective until such time as the common stock is no longer deemed to be registrable securities. However, there are no specific penalty provisions in connection with the registration rights agreement and, therefore, the investors in the private placement are not entitled to receive any additional benefit if the registration does not occur. Equity Incentive Plans 2005 Stock Option Plan On January 19, 2007, the Company granted stock options to certain executives and key employees to acquire 395,000 shares of the Company’s common stock at an exercise price of $0.215 per share under the 2005 Stock Option Plan.These options, which expire in five years, are exercisable in 25% cumulative increments on and after the first four anniversaries of their grant date. At the time of issuance of the stock options, the estimated fair value of the Company’s common stock was $0.215 per share. The fair value of the Company’s common stock was determined based upon the average of the high and low sale prices of the Company’s common stock on the date of grant. The fair value of the options was estimated using the Black-Scholes valuation model and the following assumptions:expected term of 4 years, risk-free interest rate of 4.78%, volatility of 41.21% and no dividend yield.The Company recorded compensation cost based on the grant date fair value of the award of 395,000 shares at $0.215 per share. The total cost of the grant in the amount of $33 will be recognized over the four year period during which the employees are required to provide services in exchange for the award - the requisite service period. The Company recorded compensation expense related to all stock options of $7 and $1 for the three months ended, and $15 and $2 for the six months ended July 1, 2007 and July 2, 2006, respectively. 9 NOTE F - STOCKHOLDERS’ EQUITY (CONTINUED) 2005 Restricted Stock Purchase Plan On January 19, 2007, the Company issued offers to purchase 105,000 shares of common stock at a nominal price of $0.001 per share to certain key employees.The fair value of the restricted stock issued was estimated using the Black-Scholes valuation model and the following assumptions:expected term, representing the restriction period of 3 years, risk-free interest rate of 4.78%, volatility of 41.21% and no dividend yield. The Company charged deferred compensation and credited additional paid-in capital in the amount of $22.The issuance of the restricted stock was intended to lock-up key employees for a three year period.As a result, the Company is recording compensation expense over the three year restriction period. Compensation expense related to all restricted stock offers of $8 and $5 was recorded for the three months ended, and $16 and $10 for the six months ended July 1, 2007 and July 2, 2006, respectively. Employee Stock Purchase Plan In December 2006, the Corporation's Board of Directors and stockholders approved the MISCOR Group, Ltd. Employee Stock Purchase Plan (the "ESPP") under which eligible employees may purchase the Company's common stock at a price per share equal to 90% of the lower of the fair market value of the common stock at the beginning or end of each offering period. Each offering period of the ESPP lasts three months, with the first offering period commencing on April 1, 2007. Participation in the offering may range from 2% to 8% of an employee's base salary (not to exceed $5,000 annually or amounts otherwise allowed under Section 423 of the Internal Revenue Code). Participation may be terminated at any time by the employee, and automatically ends on termination of employment with the company. A total of 16,000,000 shares of common stock have been reserved for issuance under the ESPP. The common stock to satisfy the stock purchases under the ESPP will be newly issued shares of common stock. During the quarter ended July 1, 2007, 43,630 shares were purchased under the ESPP. As of July 1, 2007 there were 15,956,370 shares available for future offerings. The Company recorded compensation expense of $2 for the three and six months ended July 1, 2007. 10 NOTE G - RELATED PARTY TRANSACTIONS Long-term debt, other The Company was indebted to the estate of a former employee for a note payable with a balance of $10 at July 1, 2007 (see Note E). The unsecured note is payable in annual principal installments of $10 and is non-interest bearing. Long-term debt, stockholder The Company was indebted to its Chief Executive Officer and stockholder for a note payable with a balance of $3,000 at July 1, 2007 (see Note E). Interest is payable monthly at prime less 1%. The loan matures on December 31, 2008, except that the Company can extend the maturity for five years upon 60 days prior written notice at an interest rate of prime plus 1%. Interest expense on the note was $54 and $52 for the three months ended, and $109 and $101 for the six months ended July 1, 2007 and July 2, 2006, respectively. Leases The Company leases its South Bend, Indiana; Hammond, Indiana; Mobile, Alabama; and Boardman, Ohio facilities from its Chief Executive Officer and stockholder. Total rent expense under these agreements was approximately $82 and $78 for the three months ended, and $164 and $162 for the six months ended July 1, 2007 and July 2, 2006, respectively. The Company leases its Hagerstown, Maryland facility from a partnership of which an officer of the Company’s subsidiary, HK Engine Components, LLC, is a partner. Rent expense under this agreement was $38 and $38 for the three months ended, and $76 and $75 for the six months ended July 1, 2007 and July 2, 2006, respectively. In January 2007, the Company began leasing a new facility in South Bend for the electrical contracting business from a limited liability company owned by the adult children of its Chief Executive Officer and stockholder. Rent expense under this agreement was $22 and $45 for the three and six months ended July 1, 2007, respectively. NOTE H - CONCENTRATIONS OF CREDIT RISK The Company grants credit, generally without collateral, to its customers, which are primarily in the steel, metal working, and scrap industries. Consequently, the Company is subject to potential credit risk related to changes in economic conditions within those industries. However, management believes that its billing and collection policies are adequate to minimize the potential credit risk. At July 1, 2007 and December 31, 2006, approximately 19% and 21%, respectively, of gross accounts receivable were due from entities in the steel, metal working and scrap industries, and 22% and 19%, respectively, of gross receivables were due from entities in the railroad industry. No single customer accounted for more than 10% of gross accounts receivable at July 1, 2007 and December 31, 2006. Additionally, no single customer accounted for more than 10% of sales for the three and six months ended July 1, 2007 and July 2, 2006. NOTE I - COMMITMENTS AND CONTINGENCIES Collective bargaining agreements At July 1, 2007 and December 31, 2006, approximately 36% and 37%, respectively of the Company’s employees were covered by collective bargaining agreements. Potential lawsuits The Company is involved in disputes or legal actions arising in the ordinary course of business. Management does not believe the outcome of such legal actions will have a material adverse effect on the Company’s financial position or results of operations. 11 NOTE J - FAIR VALUE OF FINANCIAL INSTRUMENTS The following methods and assumptions were used to estimate the fair value of each class of financial instrument: Cash, accounts receivable, accounts payable and accrued expenses The carrying amounts of these items are a reasonable estimate of their fair values because of the current maturities of these instruments. Debt The fair value of debt differs from the carrying amount due to favorable interest terms on debt with its Chief Executive Officer and stockholder. At July 1, 2007 and December 31, 2006, the aggregate fair value of debt, with an aggregate carrying value of $6,438 and $17,405, respectively, is estimated at $7,004 and $20,633, respectively, and is based on the estimated future cash flows discounted at terms at which the Company estimates it could borrow such funds from unrelated parties. NOTE K - SEGMENT INFORMATION The Company reports segment information in accordance with SFAS No. 131, Disclosures about Segments of an Enterprise. Through December 31, 2006, the Company operated primarily in three segments: industrial services, electrical contracting services and diesel engine components. Effective January 1, 2007, the Company realigned its segment reporting and reduced the number of business segments from three to two. The former diesel engine components segment and substantially all of the former industrial services segment were combined into the repair, remanufacturing and manufacturing segment. The former electrical contracting segment and one location of the former industrial services segment, involved in the repair of electrical power distribution systems within industrial plants and commercial facilities, were combined to form the construction and engineering services segment. The repair, remanufacturing and manufacturing segment is primarily engaged in providing maintenance and repair services to the electric motor industry, repairing, remanufacturing and manufacturing industrial lifting magnets for the steel and scrap industriesand power assemblies, engine parts, and other components related to large diesel engines for the rail, utilities and offshore drilling industries. The construction and engineering services segment provides a wide range of electrical contracting services, mainly to industrial, commercial and institutional customers. The realignment was necessary to better serve the market and to reflect the revised manner in which the Company manages its business resources. The Company evaluates the performance of its business segments based on net income or loss. Corporate administrative and support services for the Company are not allocated to the segments but are presented separately. 12 NOTE K – SEGMENT INFORMATION (CONTINUED) Summarized financial information concerning the Company’s reportable segments as of and for the three and six months ended July 1, 2007 and July 2, 2006 is shown in the following tables: 2007 Repair, Manfacturing & Remanufacturing Construction & Engineering Services Corporate Intersegment Eliminations Three Months July 1, 2007 Consolidated External revenue: Product sales $ 5,797 $ - $ - $ - $ 5,797 Service revenue 6,351 4,616 - - 10,967 Intersegment revenue: Product sales - Service revenue - 29 - (29 ) - Depreciation included in cost of revenues 194 29 - - 223 Gross profit 2,413 499 - - 2,912 Other depreciation & amortization 6 6 (2 ) - 10 Interest expense 54 - 196 - 250 Net income (loss) 989 126 (902 ) - 213 Total assets 20,699 5,866 2,346 - 28,911 Capital expenditures 41 83 11 - 135 2006 Repair, Manfacturing & Remanufacturing Construction & Engineering Services Corporate Intersegment Eliminations Three Months July 2, 2006 Consolidated External revenue: Product sales $ 4,771 $ - $ - $ - $ 4,771 Service revenue 6,046 3,669 - - 9,715 Intersegment revenue: Product sales - Service revenue - 34 - (34 ) - Depreciation included in cost of revenues 134 37 - - 171 Gross profit 2,278 574 - (6 ) 2,846 Other depreciation & amortization 11 7 13 - 31 Interest expense 78 - 694 - 772 Net income (loss) 790 171 (2,083 ) - (1,122 ) Total assets 21,772 3,907 4,326 - 30,005 Capital expenditures 2,771 58 14 - 2,843 13 NOTE K – SEGMENT INFORMATION (CONTINUED) 2007 Repair, Manfacturing & Remanufacturing Construction & Engineering Services Corporate Intersegment Eliminations Six Months July 1, 2007 Consolidated External revenue: Product sales $ 11,023 $ - $ - $ - $ 11,023 Service revenue 13,256 8,631 - - 21,887 Intersegment revenue: Product sales - Service revenue - 45 - (45 ) - Depreciation included in cost of revenues 358 61 - - 419 Gross profit 4,645 1,114 - - 5,759 Other depreciation & amortization 16 13 18 - 47 Interest expense 124 - 591 - 715 Net income (loss) 1,598 332 (4,306 ) - (2,376 ) Total assets 20,699 5,866 2,346 - 28,911 Capital expenditures 85 84 19 - 188 2006 Repair, Manfacturing & Remanufacturing Construction & Engineering Services Corporate Intersegment Eliminations Six Months July 2, 2006 Consolidated External revenue: Product sales $ 9,931 $ - $ - $ - $ 9,931 Service revenue 11,353 6,453 - - 17,806 Intersegment revenue: Product sales - Service revenue - 61 - (61 ) - Depreciation included in cost of revenues 240 72 - - 312 Gross profit 4,392 957 - (10 ) 5,339 Other depreciation & amortization 18 14 25 - 57 Interest expense 127 - 1,611 - 1,738 Net income (loss) 1,559 187 (3,654 ) - (1,908 ) Total assets 21,772 3,907 4,326 - 30,005 Capital expenditures 2,831 103 27 - 2,961 NOTE L - SUPPLEMENTAL DISCLOSURES OF NON-CASH FINANCING ACTIVITIES Six months ended July 1, 2007 July 2, 2006 Conversion of subordinated debentures $ 979 $ - Issuance of restricted stock 22 - 14 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Through December 31, 2006, we operated in three segments:industrial services, electrical contracting services, and diesel engine components. Effective January 1, 2007, we realigned our segment reporting and reduced the number of business segments from three to two. The former diesel engine components segment and substantially all of the former industrial services segment were combined into the repair, remanufacturing and manufacturing segment. The former electrical contracting segment and one location of the former industrial services segment involved in the repair of electrical power distribution systems within industrial plants and commercial facilities were combined to form the construction and engineering services segment. The repair, remanufacturing and manufacturing segment is primarily engaged in providing maintenance and repair services to the electric motor industry, repairing, remanufacturing and manufacturing industrial lifting magnets for the steel and scrap industries,and power assemblies, engine parts, and other components related to large diesel engines for the rail, utilities and offshore drilling industries. The construction and engineering services segment provides a wide range of electrical contracting services, mainly to industrial, commercial and institutional customers. The realignment was necessary to better serve the market and to reflect the revised manner in which we manage our business resources. We evaluate the performance of our business segments based on net income or loss. Corporate administrative and support services for MISCOR are not allocated to the segments but are presented separately. Recent Developments On January 18, 2007, we sold 50,000,000 shares of common stock to Tontine Capital Partners, L.P. (“TCP”) and 12,500,000 shares of common stock to Tontine Capital Overseas Master Fund, L.P. (“TCOMF”) for $0.20 per share or $12.5 million. We used the proceeds to retire all of the outstanding senior debt due to our senior lender, Laurus Master Fund, Ltd. (“Laurus”), as of that date in the amount of approximately $10.0 million, including interest, plus approximately $0.5 million in prepayment penalties. We used the balance of the proceeds to pay related legal fees, for working capital and to reduce accounts payable. On March 9, 2007, we obtained financing from MFB Financial in the form of a $5 million revolving credit facility, secured by accounts receivable. We intend to use borrowings under the note for capital expenditures and working capital purposes. Interest is payable monthly at ½% over prime as published in the Wall Street Journal. Critical Accounting Policies and Estimates We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our consolidated financial statements. Use of estimates. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and contingent assets and liabilities as of the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period. Significant estimates are required in accounting for inventory costing, asset valuations, costs to complete and depreciation. Actual results could differ from those estimates. 15 Revenue recognition. Revenues in our repair, remanufacturing and manufacturing segment consists primarily of product sales and service of industrial magnets, electric motors and diesel power assemblies. Product sales revenue is recognized when products are shipped and both title and risk of loss transfer to the customer. Service revenue is recognized when all work is completed and the customer’s property is returned. For services to a customer’s property provided at our site, property is considered returned when the customer’s property is shipped back to the customer and risk of loss transfers to the customer. For services to a customer’s property provided at the customer’s site, property is considered returned upon completion of work. We provide for an estimate of doubtful accounts based on historical experience. Our revenue recognition policies are in accordance with Staff Accounting Bulletins No. 101 and No. 104. Revenues from Martell Electric, LLC’s electrical contracting business are recognized on the percentage-of-completion method, measured by the percentage of cost incurred to date to estimated total costs to complete for each contract. Costs incurred on electrical contracts in excess of customer billings are recorded as part of other current assets. Amounts billed to customers in excess of costs incurred on electrical contracts are recorded as part of other current liabilities. Segment information. We report segment information in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 131,
